Citation Nr: 0632912	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder.  

2.	Entitlement to service connection for removal of a right 
ovary.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1976 to June 
1978.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.      

The veteran filed a notice of disagreement in May 2004 
disagreeing with, among other issues, the RO's denial of her 
claim for service connection for hepatitis C.  The Board 
notes that the RO has not yet issued the veteran a statement 
of the case for this issue.  As such, a statement of the case 
should be issued which addresses the denial of this issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.	An unappealed May 2002 rating decision denied the 
veteran's claim to reopen her service connection claim for 
headaches.  

2.	The evidence received since the May 2002 rating decision 
includes private and VA medical evidence.  

3.	The new medical evidence indicates that the veteran's 
current headache disorder began while in service.  

4.	 An absent ovary is not related to service.     


CONCLUSIONS OF LAW

1.	A May 2002 rating decision which denied the veteran's 
claim to reopen her service connection claim for headaches is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.	The additional evidence presented since the May 2002 
rating decision is new and material, and the claim for 
service connection for headaches has been reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156 (2006).   

3.	The veteran's headache disorder was incurred in active 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).  

4.	A removal of a right ovary was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen her service connection claim 
for headaches and is seeking service connection for the 
removal of a right ovary.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in September 2003.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising new and material evidence 
and service connection claims.  Kent v. Nicholson, 20 Vet. 
App 1 (2006).  The letter informed the veteran of the 
evidence needed to substantiate her claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  The 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate her claims.  And the RO provided notification to 
the veteran prior to the May 2004 initial adjudication of her 
claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
The September 2003 letter did not provide the veteran with 
information regarding disability evaluations and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO did not provide this information in fact 
until a letter sent to the veteran in May 2006.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  She will not incur prejudice 
because, as will be further detailed below, one of her claims 
will be denied.  No disability evaluation or effective date 
will be assigned there - so notification on such a matter is 
unnecessary.  And one of her claims will be granted.  For 
this claim, the RO will remedy any notice defect when 
effectuating the award of service connection.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the September 2003 
letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  
The RO obtained private, VA, and service medical records 
relevant to this appeal.  And the RO provided the veteran 
with compensation examinations for her claims.         

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

While on active duty in July 1977, the veteran experienced a 
right ectopic pregnancy, and then underwent a right 
salpingectomy.  The veteran now claims that a current 
headache disorder and a missing right ovary relate to the in-
service surgery.  But, as the service connection claim for 
headaches has been previously denied by unappealed decisions, 
the Board must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).  The Board will then address the veteran's original 
service connection claim for a missing right ovary.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

With regard to the veteran's claim for headaches, VA 
initially denied service connection in a September 1993 
rating decision.  The veteran did not appeal this decision.  
She later claimed service connection for this disorder again 
and was denied again by unappealed rating decisions dated in 
October 1999, January 2001, and May 2002.  The veteran 
ultimately appealed the May 2004 rating decision at issue in 
this decision.  

The relevant evidence at the time of the May 2002 decision 
included VA service medical records showing complaints of 
headaches, VA treatment records showing post-service 
diagnoses and treatment for headaches, and a September 1993 
VA compensation examination report addressing the veteran's 
headache disorder.  Based on the foregoing, the RO issued the 
rating decision in May 2002 in which it denied the veteran's 
claim to reopen her service connection claim for a headache 
disorder.  She did not appeal the decision following proper 
notification.  Therefore, the May 2002 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted since the final May 
2002 decision to reopen the service connection claim for 
headaches.    

Under VA law and regulations, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 2002 rating decision.  Since that decision, the RO has 
received a July 2003 private opinion relating the veteran's 
headaches to a service-connected dysthymia disorder, lay 
statements from the veteran's mother and brothers, VA 
compensation examination reports addressing the veteran's 
claim, and another nexus opinion connecting headaches and 
dysthymia from her private physician dated in April 2004.  

This is certainly new evidence in the claims file.  The Board 
finds that it is material evidence as well.  The evidence did 
not exist at the time of the May 2002 rating decision, and it 
relates to unestablished facts necessary to substantiate the 
claim - the new evidence tends to support the veteran's claim 
that service relates to her headaches.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the claim for service connection for headaches 
is reopened.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  The Board finds that VA has sufficiently 
notified the veteran in this matter, and finds it appropriate 
to address the reopened service connection claim for 
headaches.        

As noted above, to establish service connection, Pond 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond, supra.  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Based on the evidence of record, the Board finds the medical 
evidence of record in support of each of the Pond elements 
for this particular claim.   

As for the first Pond element, it is clear in the record that 
the veteran has a current headache disorder.  VA treatment 
records consistently reflect complaints and treatment for 
headaches.  The October and November 2003 VA compensation 
examiners found the veteran with a current headache disorder.  
And the veteran's private physician noted a current headache 
disorder in September 2003 and April 2004 private medical 
reports.  As no medical evidence of record contests these 
findings, the Board finds the first element of Pond 
established for this claim.  

The record also supports the second and third Pond elements.  
As to the second element, service medical records demonstrate 
that the veteran complained of headaches on several occasions 
while on active duty.  A November 1977 medical record shows 
complaints of headaches.  A February 1978 examiner noted that 
the veteran "continues to have frontal [headaches]."  A 
March 1978 record notes "tension/vascular headache[.]"  And 
a subsequent March 1978 record notes treatment of the 
headaches with prescription medication.  The Board notes that 
the record does not contain the veteran's separation reports 
of medical examination and history.  Knowing whether a 
headache disorder was noted on discharge is not possible, 
therefore.  Nevertheless, the Board assumes a heightened 
obligation to consider carefully the benefit of the doubt 
rule here, as it appears that records have been lost while in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).       

As to the third Pond element, the record contains uncontested 
medical nexus evidence connecting service and current 
headaches.  A November 2003 VA examiner stated that the 
veteran's headaches developed after the ectopic surgery 
(suggesting nexus despite the lack of a specific finding of 
in-service onset).  Another November 2003 VA examiner found 
that the veteran's headaches "remain with her physically" 
since "extremely stressful circumstances" in the military.  
And the veteran's private examiner related the veteran's 
headaches to her service-connected depression.  See 38 C.F.R. 
3.310 (2006).  As such, the Board finds that the medical 
evidence establishes a nexus between the in-service headaches 
and the current headache disorder.  

A service connection finding for a headache disorder is 
therefore appropriate here.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303; Pond, supra; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  


	Removal of a Right Ovary

By contrast, the Board finds that the evidence of record 
preponderates against the veteran's May 2003 service 
connection claim for a missing right ovary.  After a review 
of the record, the Board finds that none of the Pond elements 
is established here.  

First, the record shows that the veteran underwent surgery 
for an ectopic pregnancy while on active duty, underwent 
removal of her right fallopian tube, and continued to have a 
residual scar from the surgery.  But the recent medical 
evidence of record, dated almost 25 years after this surgery, 
shows that the veteran still has her right ovary.  The 
November 2003 VA examiner noted that a recent ultra sound 
detected a present right ovary.  As there is no current 
missing right ovary, the first element of Pond is not 
established.  

Second, the record does not show that the veteran's right 
ovary was removed or otherwise injured while on active duty.  
Rather, the service medical records clearly show that she 
underwent surgery that resulted in removal of her fallopian 
tube, not her ovary (i.e., a right salpingectomy for which 
she has been service connected since September 1993).  The 
service medical records show clearly that she did not undergo 
a right oophorectomy (removal of ovary) in service.  The 
Board notes that the private examiner, and the 1993 and 2003 
VA compensation examination reports of record, refers to an 
in-service "right oophorectomy."  But these notes are based 
on the veteran's history and statements, not on the medical 
evidence of record.  Most significantly, the clear, 
typewritten, and detailed service medical records addressing 
the right salpingectomy do not mention the claimed 
oophorectomy.  As there is not evidence of an in-service 
incurrence of a right ovary disorder, the second element of 
Pond is unestablished here.  

And third, the record lacks any medical evidence connecting a 
claimed right ovary disorder and service, which causes the 
third Pond element to fail.  Pond, supra.  See also 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The Board notes that it has reviewed and considered the 
veteran's statements, and those of her mother and brothers.  
But, as lay persons without medical expertise or training, 
their statements alone are insufficient to prove the claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to render medical opinions).  The Board must 
instead rely primarily on the competent medical evidence of 
record.  And, as the preponderance of the competent evidence 
is against the veteran's service connection claim for a 
missing right ovary, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to service connection for a headache disorder 
is granted.  

2.	Entitlement to service connection for removal of an ovary 
is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


